952 F.2d 1396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth ALLEN, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 91-2694.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 26, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  (CA-90-17-B), Glen M. Williams, Senior District Judge.
Kenneth Allen, appellant pro se.
Jean Martel Barrett, Office of the United States Attorney, Roanoke, Va., Charlotte Jefferson Hardnett, Lori Riye Karimoto, United States Department of Health & Human Services, Philadelphia, Pa., for appellee.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Kenneth Allen appeals from the district court's order affirming the Secretary's denial of Allen's claim for disability benefits under the Social Security Act, as amended, 42 U.S.C. §§ 416(i) and 423.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Allen v. Sullivan, No. CA-90-17-B (W.D.Va. Aug. 21, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.